DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 12/20/2021.
Currently claims 1-20 are pending in the application.
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of withdrawn claims 11-19 directed to nonelected method claims without traverse which is considered a distinct invention. Thus, the withdrawn claims 11-19 are hereby cancelled. 
Allowable Subject Matter
In light of applicant’s amendments filed on 12/20/2021 and associated persuasive arguments,
Claims 1-10 and 20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2014/0231946 A1 to Kang teaches, a germanium-based avalanche photodiode device (Fig. 1A and 1B; [0014]), the germanium-based avalanche photodiode device including: 

    PNG
    media_image1.png
    364
    710
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    652
    852
    media_image2.png
    Greyscale

a silicon substrate (105; Fig. 1A; [0014], [0025]; i.e. silicon substrate);
a lower doped silicon region (110 in Fig. 1A or 225 in Fig. 2; [0015], [0018]), positioned above the silicon substrate (105) (Fig. 1A and 2; [0014], [0018]); 

    PNG
    media_image3.png
    458
    659
    media_image3.png
    Greyscale

a silicon multiplication region (220), positioned above the lower doped silicon region (225) (Fig. 2; [0018]); 
an intermediate doped silicon region (215, a p-type charge layer), positioned above the silicon multiplication region (220) (Fig. 2; [0018]); 
an un-doped germanium absorption region (210, undoped germanium), positioned above the intermediate doped silicon region (215) (Fig. 2; [0018]); 
an upper doped germanium region (205, a highly doped p-type germanium), positioned above the un-doped germanium absorption region (210) (Fig. 2; [0018]); and 
an input silicon waveguide (135; Fig. 1B; [0014]; i.e. waveguide, made of silicon), 
the germanium-based avalanche photodiode device also includes a first electrode (120 and 121) and a second electrode (125) (Fig. 1B; [0017]), and 
the first electrode (120 and 121) extends laterally (in a horizontal direction) to contact the lower doped silicon region (110, through 
However, neither Kang nor any cited prior art, appear to explicitly disclose, in context, the un-doped germanium absorption region and the upper doped germanium region form a germanium waveguide which is coupled to the input silicon waveguide; one or more of the silicon multiplication region, the germanium waveguide, and the intermediate doped silicon region are at least partially within a cavity of a silicon-on-insulator layer of a silicon-on-insulator (SOI) wafer.
Specifically, the aforementioned ‘the un-doped germanium absorption region and the upper doped germanium region form a germanium waveguide which is coupled to the input silicon waveguide; one or more of the silicon multiplication region, the germanium waveguide, and the intermediate doped silicon region are at least partially within a cavity of a silicon-on-insulator layer of a silicon-on-insulator (SOI) wafer,’ is material to the inventive concept of the application at hand to achieve lower bias voltage for optical communication systems so as to reduce power consumption, thus improving device performance.


Independent claim 20 is allowable because the closest prior art US Patent Pub # US 2014/0231946 A1 to Kang teaches, a germanium-based avalanche photodiode device (Fig. 1A and 1B; [0014]), the germanium-based avalanche photodiode device including: 

    PNG
    media_image1.png
    364
    710
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    652
    852
    media_image2.png
    Greyscale

a silicon substrate (105; Fig. 1A; [0014], [0025]; i.e. silicon substrate);
a lower doped silicon region (110 in Fig. 1A or 225 in Fig. 2; [0015], [0018]), positioned above the silicon substrate (105) (Fig. 1A and 2; [0014], [0018]); 

    PNG
    media_image3.png
    458
    659
    media_image3.png
    Greyscale

a silicon multiplication region (220), positioned above the lower doped silicon region (225) (Fig. 2; [0018]); 
an intermediate doped silicon region (215, a p-type charge layer), positioned above the silicon multiplication region (220) (Fig. 2; [0018]); 
an un-doped germanium absorption region (210, undoped germanium), positioned above the intermediate doped silicon region (215) (Fig. 2; [0018]); 
an upper doped germanium region (205, a highly doped p-type germanium), positioned above the un-doped germanium absorption region (210) (Fig. 2; [0018]); and 
an input silicon waveguide (135; Fig. 1B; [0014]; i.e. waveguide, made of silicon), 
the germanium-based avalanche photodiode device also includes a first electrode (120 and 121) and a second electrode (125) (Fig. 1B; [0017]), and 
the first electrode (120 and 121) extends laterally (in a horizontal direction) to contact the lower doped silicon region (110, through 
However, neither Kang nor any cited prior art, appear to explicitly disclose, in context, the un-doped germanium absorption region and the upper doped germanium region form a germanium waveguide which is coupled to the input silicon waveguide; one or more of the lower doped silicon region and the silicon multiplication region are at least partially within a cavity of a silicon-on-insulator layer of a silicon-on-insulator (SOI) wafer.
Specifically, the aforementioned ‘the un-doped germanium absorption region and the upper doped germanium region form a germanium waveguide which is coupled to the input silicon waveguide; one or more of the lower doped silicon region and the silicon multiplication region are at least partially within a cavity of a silicon-on-insulator layer of a silicon-on-insulator (SOI) wafer,’ is material to the inventive concept of the application at hand to achieve lower bias voltage for optical communication systems so as to reduce power consumption, thus improving device performance.
Dependent claims 2-10 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-10 are also allowable.

“Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/20/2022

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812